Vunk, J.
While it may be doubtful that the efforts made by the respondent, the Northport Water Works Company, to borrow sufficient moneys' to carry out the demand made upon them by the commissioners of the East Northport fire district, were made in good faith, the court cannot find upon the evidence offered that the said respondent was financially able to comply with the demand. The demand itself was improper in that it required the installation of four hydrants at locations outside the fire district.
The court is of the opinion that a demand as a basis for a mandamus order must be clear and explicit, and the petitioners may not secure a mandamus order based upon a demand for more than they are entitled to receive. It also appears in the evidence that the petitioners herein were, at the time of the demand, indebted to the Northport Water Works Company under the same contract in the sum of approximately $7,000.
This proceeding should be dismissed, without costs, and without prejudice to the institution of another proceeding under a proper demand after payment to the respondent of the amount due under the contract.
Settle order on notice.